                                 Case 5:10-cv-00809-VAP-OP Document 266 Filed 06/25/20 Page 1 of 8 Page ID #:4599




                                  1                                 UNITED STATES DISTRICT COURT
                                  2                                CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       John Burnell,
                                                                                      5:10-cv-00809-VAP-OPx
                                  6                         Plaintiff,
                                  7                        v.
                                                                                            Order GRANTING Plaintiff
                                                                                           Hodges’s Motion for Relief from
                                  8       Swift Transportation Co Inc et al,                   Judgment (Dkt. 258).
                                  9                         Defendant.
                                 10
Central District of California
United States District Court




                                 11
                                 12          Plaintiff Richard Hodges filed this Motion for Relief from Judgment on May
                                 13   15, 2020. (“Motion,” Dkt. 258). Swift Transportation Company and Swift
                                 14   Transportation Co. of Arizona, LLC (together, “Defendants”) filed opposition on
                                 15   May 22, 2020 (Dkt. 263), and Plaintiff replied on June 1, 2020 (Dkt. 264). The
                                 16   Court deems the Motion suitable for resolution without hearing pursuant to Local
                                 17   Rule 7-15. After considering all papers filed in support of, and in opposition to, the
                                 18   Motion, the Court GRANTS the Motion.
                                 19
                                 20                                      I. BACKGROUND
                                 21          The parties are well-acquainted with the facts of this case, which is now in
                                 22   its second decade. Plaintiff is a member of a class of non-exempt truck drivers that
                                 23   recently settled the above-captioned wage-and-hour class action lawsuit against
                                 24   Defendants. (See Dkt. 236, 246 (the “Burnell Settlement”)). He is also a named
                                 25   plaintiff and proposed class representative in a separate putative class action against
                                 26

                                                                                 1
                                 Case 5:10-cv-00809-VAP-OP Document 266 Filed 06/25/20 Page 2 of 8 Page ID #:4600




                                  1   Defendants, Bouissey v. Swift Transp. Co. of Arizona, LLC, Case No. 2:19-cv-
                                  2   03203-VAP-KKx (hereafter, “Bouissey”). (Dkt. 258-1 at 4).
                                  3
                                  4          Given the allegedly overlapping nature of the claims in the Bouissey action
                                  5   and this case, Plaintiff’s participation in the Burnell Settlement would preclude his
                                  6   participation in Bouissey. Accordingly, the question before the Court is whether
                                  7   Plaintiff is bound by the judgment here.
                                  8
                                  9          The Court-approved notice of settlement in this case stated class members
                                 10   could request exclusion from the settlement on or before October 18, 2019 by
Central District of California
United States District Court




                                 11   submitting a request containing, inter alia, the name, address, telephone number
                                 12   and last four digits of the Social Security number of the person requesting
                                 13   exclusion, and the location and years of his or her employment by Defendants.
                                 14   (Dkt. 219, Ex. A). On September 30, 2019, Plaintiff penned an opt-out letter to the
                                 15   settlement administrator. (Dkt. 258-3 at 7). The request included his name,
                                 16   address, telephone number, last four digits of his Social Security number, and
                                 17   stated, “I have read the Class Notice and I wish to opt out of the settlement of
                                 18   [Burnell]. I understand by opting out of the settlement that I will not be bound by
                                 19   any judgment in the cases and will not be entitled to receive any payment from the
                                 20   settlement.” (Id.). Plaintiff did not, however, provide information about the
                                 21   location and years of his employment with Defendants. (See id.). A list of class
                                 22   members who timely and validly requested exclusion is included as an exhibit to the
                                 23   Court’s judgment and does not include Plaintiff—though it does, coincidentally, list
                                 24   “Rickey Hodge.” (Dkt. 246, Ex. A).
                                 25
                                 26

                                                                                 2
                                 Case 5:10-cv-00809-VAP-OP Document 266 Filed 06/25/20 Page 3 of 8 Page ID #:4601




                                  1          Plaintiff now seeks relief from the Burnell Settlement, arguing the Court
                                  2   should honor his opt-out request despite its failure to comply with the instructions
                                  3   provided in the notice of settlement.
                                  4
                                  5                                 II.   LEGAL STANDARD
                                  6          Federal Rule of Civil Procedure 60(b) provides that
                                  7
                                                the court may relieve a party or its legal representative from a
                                  8
                                                final judgment, order, or proceeding for the following reasons:
                                  9
                                                (1) mistake, inadvertence, surprise, or excusable neglect; (2)
                                 10
Central District of California
United States District Court




                                                newly discovered evidence that, with reasonable diligence,
                                 11
                                                could not have been discovered in time to move for a new trial
                                 12
                                                under Rule 59(b); (3) fraud (whether previously called intrinsic
                                 13
                                                or extrinsic), misrepresentation, or misconduct by an opposing
                                 14             party; (4) the judgment is void; (5) the judgment has been
                                 15             satisfied, released, or discharged; it is based on an earlier
                                 16             judgment that has been reversed or vacated; or applying it
                                 17             prospectively is no longer equitable; or (6) any other reason that
                                 18             justifies relief.
                                 19
                                 20          District courts exercise considerable discretion in considering Rule 60(b)
                                 21   motions. See Gonzalez v. Crosby, 545 U.S. 524, 535 (2005) (characterizing
                                 22   appellate review as limited and deferential); Molloy v. Wilson, 878 F.2d 313, 316–17
                                 23   (9th Cir. 1989) (same). Although courts must be mindful of the public interest in
                                 24   the timeliness and finality of judgments, see Phelps v. Alameida, 569 F.3d 1120,
                                 25   1135 (9th Cir. 2009), “[t]hat policy consideration, standing alone, is unpersuasive in
                                 26

                                                                                3
                                 Case 5:10-cv-00809-VAP-OP Document 266 Filed 06/25/20 Page 4 of 8 Page ID #:4602




                                  1   the interpretation of a provision whose whole purpose is to make an exception to
                                  2   finality,” Gonzalez, 545 U.S. at 535.
                                  3
                                  4                                   III.    DISCUSSION
                                  5     A. Timeliness of Plaintiff’s Motion
                                  6          As a threshold matter, the Court considers Defendants’ argument that the
                                  7   Motion must be denied as untimely. (See Dkt. 263 at 9–10). “A motion under Rule
                                  8   60(b) must be made within a reasonable time—and for reasons (1), (2), and (3) no
                                  9   more than a year after the entry of the judgment or order or the date of the
                                 10   proceeding.” Fed. R. Civ. P. 60(c)(1). Defendants assert that Plaintiff filed the
Central District of California
United States District Court




                                 11   instant Motion two months after the deadline to appeal the Burnell Settlement, and
                                 12   “[m]otions filed after the time to appeal the applicable judgment has elapsed are
                                 13   generally deemed untimely.” (Dkt. 263 at 9).
                                 14
                                 15          Defendants’ argument is a red herring, as the cases they cite explicitly refer
                                 16   to motions under Rule 60(b)(1) only (see id.); Plaintiff states he seeks relief under
                                 17   Rule 60(b)(2), (3), and (6) (Dkt. 258-1 at 10). Motions under subsections (2) and
                                 18   (3) may be made within one year of entry of judgment, see Nevitt v. United States,
                                 19   886 F.2d 1187, 1188 (9th Cir. 1989); Inland Concrete Enterprises, Inc. v. Kraft, 318
                                 20   F.R.D. 383, 411 (C.D. Cal. 2016), and there is no outside limit for bringing a motion
                                 21   under Rule 60(b)(6), Molloy, 878 F.2d at 316.
                                 22
                                 23          The Court issued its final judgment approving the Burnell Settlement on
                                 24   February 10, 2020 (Dkt. 246), well less than a year before Plaintiff filed the instant
                                 25   Motion. The Motion is, therefore, timely.
                                 26

                                                                                 4
                                 Case 5:10-cv-00809-VAP-OP Document 266 Filed 06/25/20 Page 5 of 8 Page ID #:4603




                                  1     B.   Plaintiff’s Grounds for Relief
                                  2          The Court is persuaded that Plaintiff qualifies for relief under Rule 60(b)(6),
                                  3   “a grand reservoir of equitable power that allows courts to grant relief from a final
                                  4   judgment for ‘any’ reason that ‘justifies relief.’” Henson v. Fid. Nat’l Fin., Inc., 943
                                  5   F.3d 434, 439–40 (9th Cir. 2019). “Rule 60(b)(6) is a ‘catch-all’ provision that
                                  6   ‘vests power in courts adequate to enable them to vacate judgments whenever such
                                  7   action is appropriate to accomplish justice.’” Jung Ai Shin v. U.S. Citizenship &
                                  8   Immigration Servs., 2013 WL 571781, at *2 (C.D. Cal. Feb. 13, 2013) (citations
                                  9   omitted). It “grants federal courts broad authority to relieve a party from a final
                                 10   judgment ‘upon such terms as are just,’ provided that the motion is made within a
Central District of California
United States District Court




                                 11   reasonable time and is not premised on one of the grounds for relief enumerated in
                                 12   clauses (b)(1) through (b)(5).” Liljeberg v. Health Servs. Acquisition Corp., 486
                                 13   U.S. 847, 863 (1988) (quoting Klapprott v. United States, 335 U.S. 601, 614–615
                                 14   (1949)).
                                 15
                                 16          “To receive relief under Rule 60(b)(6), a party must demonstrate
                                 17   ‘extraordinary circumstances which prevented or rendered him unable to prosecute
                                 18   [his case].’” Lal v. California, 610 F.3d 518, 524 (9th Cir. 2010) (citation omitted).
                                 19   The “extraordinary circumstances” requirement “suggest[s] that the party is
                                 20   faultless in the delay.” Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship,
                                 21   507 U.S. 380, 393 (1993). The Ninth Circuit directs courts to “consider all of the
                                 22   relevant circumstances surrounding the specific motion before the court in order to
                                 23   ensure that justice be done in light of all the facts.” Henson, 943 F.3d at 440.
                                 24
                                 25          Plaintiff argues that declining to honor his opt-out request would run counter
                                 26   to “the interest of basic fairness and justice.” (Dkt. 258-1 at 15). He notes that his

                                                                                 5
                                 Case 5:10-cv-00809-VAP-OP Document 266 Filed 06/25/20 Page 6 of 8 Page ID #:4604




                                  1   request for exclusion was timely, unambiguous, and included all necessary,
                                  2   identifying information; that Defendants and the settlement administrator failed to
                                  3   notify him of the deficiency; that nothing in the settlement documents stated his
                                  4   request for exclusion was deficient; and that, although the settlement administrator
                                  5   stated it received 11 timely, valid requests for exclusion, it did not identify the 11
                                  6   class members by name or explain that it deemed other requests for exclusion
                                  7   invalid. (Dkt. 258-1 at 8–9). In fact, the settlement administrator received 26 opt-
                                  8   out requests and deemed 15 deficient. (Id. at 9).
                                  9
                                 10          Defendants counter that Plaintiff “argues the Court should grant him relief
Central District of California
United States District Court




                                 11   based on some vague idea of ‘fairness,’ but he fails to demonstrate the sort of
                                 12   ‘extraordinary circumstances’ required for relief under Fed. R. Civ. P. 60(b)(6).
                                 13   Hodges admittedly had notice of the requirement to include the location and years
                                 14   of his employment in his opt-out request and simply failed to do so, or to seek relief
                                 15   from the requirement prior to judgment being entered.” (Dkt. 263 at 15).
                                 16
                                 17          Defendants’ objections are unavailing. Prior to February 10, 2020, when the
                                 18   Court entered judgment in the Burnell Settlement and the names of those excluded
                                 19   appeared on the docket for the first time (see Dkt. 246), Plaintiff reasonably
                                 20   believed his request for exclusion was effective. Even after the Court entered
                                 21   judgment, Plaintiff may have believed he had opted out; it is, after all, a startling
                                 22   coincidence that the class contained a “Rickey Hodge” who also submitted a request
                                 23   for exclusion. Plaintiff’s failure to include his dates of employment weighs against
                                 24   him, but Defendants’ complete reliance on this omission rings hollow, given
                                 25   Defendants’ kept opt-out information to themselves rather than notify Plaintiff (or
                                 26   any other class member) in time to remedy the error or object to the settlement.

                                                                                  6
                                 Case 5:10-cv-00809-VAP-OP Document 266 Filed 06/25/20 Page 7 of 8 Page ID #:4605




                                  1          It would have been good practice for Plaintiff’s attorneys to clarify whether
                                  2   “Rickey Hodge” referred to their client or was a typographical error, although they
                                  3   likely would have learned the truth after the Court entered judgment. In reviewing
                                  4   the parties’ behavior, however, the Court rather finds Defendants’ practices stand
                                  5   out. While it is true that “Swift was under no obligation to inform class members
                                  6   who submitted invalid exclusion requests to the settlement administrator of the
                                  7   deficiencies” (Dkt. 263 at 14), the Court declines to condone Defendants’ practice
                                  8   of keeping a class member in the dark when it was clear he wished to opt-out. The
                                  9   settlement administration process is meant to oversee impartially the notice given to
                                 10   class members and to honor the spirit of Rule 23’s opt-out rights. Defendants’
Central District of California
United States District Court




                                 11   opacity seemed designed to reject as many requests for exclusion as possible. An
                                 12   attorney’s responsibility includes attention to the overall integrity of the process.
                                 13   See California Rule Professional Conduct 1.0, comment 5 (“A lawyer, as a member
                                 14   of the legal profession, is a representative and advisor of clients, an officer of the
                                 15   legal system and a public citizen having special responsibilities for the quality of
                                 16   justice.”).
                                 17
                                 18          Defendants do not argue granting the Motion would prejudice them, beyond
                                 19   suggesting other courts consider the importance of certainty and finality in class
                                 20   action settlements. (Dkt. 263 at 17). This is unpersuasive. The Court agrees with
                                 21   Plaintiff that “[h]onoring Mr. Hodges’ opt-out under the circumstances here would
                                 22   not upset Defendant’s finality interest, as administration of the settlement is stayed
                                 23   in light of multiple appeals of the settlement pending in the Ninth Circuit. . . .
                                 24   Further, dismissing Mr. Hodges’ claims from the Bouissey v. Swift action will not
                                 25   conclude that litigation, as Swift acknowledges that Mr. Bouissey, the other named
                                 26   Plaintiff in that case, is identified as an opt out to the Burnell Judgment.” The Court

                                                                                  7
                                 Case 5:10-cv-00809-VAP-OP Document 266 Filed 06/25/20 Page 8 of 8 Page ID #:4606




                                  1   also reiterates that an objection based on finality “standing alone, is unpersuasive in
                                  2   the interpretation of a provision whose whole purpose is to make an exception to
                                  3   finality,” Gonzalez, 545 U.S. at 535. Considering the entirety of the circumstances,
                                  4   the Court finds the interests of justice require granting relief.
                                  5
                                  6                                   IV.    CONCLUSION
                                  7          The Court therefore GRANTS the Motion.
                                  8
                                  9   IT IS SO ORDERED.
                                 10
Central District of California
United States District Court




                                 11
                                          Dated:      6/25/20
                                 12                                                            Virginia A. Phillips
                                 13                                                        United States District Judge

                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                                  8
